emenalDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made to Applicant's reply filed on 08/09/2021 in reply to the Office action mailed on 04/22/2021. Claims 1-22, 24-29 are canceled. Claim 23 is amended. Claims 34-37 are new. Claims 23, 30-37 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 and 08/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 23-28, 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
This rejection is withdrawn on the bases of the claim amendment and Applicant's argument.

Conclusion: Claims 23, 30-37 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: WO2018185267-A1 discloses a cleaning composition comprising a DNase, a Glyco_hydro_1 14 glycosyl hydrolase and a cleaning component where the DNase comprises one or both of the motif(s) D/M/L][S/T]GYSR[D/N] (SEQ ID NO: 73) or ASXNRSKG (SEQ ID NO: 74). The specification of WO2018185267-A1 also teaches that the Glyco_hydro_1 14 glycosyl hydrolase in the cleaning composition, can comprise the motif (GX[FY][LYF]D) (SEQ ID NO: 34) in the Glyco_hydro_1 14 glycosyl hydrolase of SEQ ID NO: 46 and/or SEQ ID NO: 12 however WO2018185267-A1 has a priority date of 04/06/2017 while the current application has a priority date of 04/04/2017. Furthermore the claims of WO2018185267-A1 do not encompass the above recited sequence motifs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	10/23/2021.l